Conley Byrd, Justice, dissenting. I concur in the reversal of this judgment but disagree with so much of the opinion as suggests that a “good faith defense” prevents the assessment of a penalty and attorney’s fee under Ark. Stat. Ann. § 66-3238 (Repl. 1966). That statute in so far as is here applicable provides: “In all cases where loss occurs and the cargo, fire, marine, casualty, fidelity, surety, cyclone tornado, life, health, accident, medical, or surgical benefit insurance company. . . liable therefor shall fail to pay the same within the time specified in the policy, after demand made therefor, such person, firm, corporation and/or association shall be liable to pay ... in addition to the amount of such loss, twelve per cent (12%) damages upon the amount of such loss, together with all reasonable attorneys’ fees for the prosecution and collection of said loss;. . .” An identical statute was involved in Missouri State Life Insurance Company v. Brown, 188 Ark. 1136, 69 S.W. 2d 1075 (1934). We there held that when the exact amount sued for was recovered, the insurance company was liable for the 12% penalty and attorney’s fee and that the good faith of the insurance company did not excuse it from the plain provisions of the statute. In doing so the court relied upon Life & Casualty Ins. Co. of Tenn. v. McCray, 187 Ark. 49, 58 S.W. 2d 199, 291 U.S. 566, 54 S. Ct. 482, 78 L. Ed. 987 (1934). I take the language of the majority opinion as being a caveat that those decisions will be considered anew. I do not agree with that suggestion. If that is not the suggestion made by the majority, then I am at a loss to understand how a different rule under the same statute can constitutionally be applied to a surety company without unlawfully discriminating among other members of the same statutory class. Because of this disagreement with the majority, I can only concur in the result. Holt, J., joins in this dissent.